Citation Nr: 0901234	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, as secondary to service-
connected cervical strain and lumbosacral strain with 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
October 1995.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated). 

When the veteran originated this appeal, there were 
additional issues with which the veteran disagreed regarding 
the March 2003 rating decision.  Namely, the veteran was 
seeking increased disability evaluations for service-
connected cervical strain and for service-connected 
lumbosacral strain with degenerative disc disease.

However, the veteran's VA Form 9 Substantive Appeal, 
submitted in January 2005, includes the following statement: 
"I am only appealing these issues: entitlement to service 
connection disability compensation for peripheral neuropathy 
of all extremities."

The Board therefore finds that the only issue on appeal 
before the Board at this time is that of service connection 
for peripheral neuropathy of the upper and lower extremities.
FINDING OF FACT

The evidence, overall, demonstrates that the veteran's 
peripheral neuropathy of the upper and lower extremities is 
not secondary to his service-connected cervical strain and 
lumbosacral strain with degenerative disc disease, or his 
service.


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the upper and 
lower extremities is not established.  38 U.S.C.A. 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge 
(for example, a finding that one disability has cased another 
disability).  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

The veteran claims that he developed peripheral neuropathy of 
the upper and lower extremities secondary to his service-
connected cervical strain and lumbosacral strain with 
degenerative disc disease.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted by the 
appellant includes private medical records detailing 
treatment for his service-connected medical problems and 
several VA examinations, including complaints of muscle 
weakness and tingling in the arms and legs.  

Based on the above, the evidence indeed shows current 
neurological disorders of the upper and lower extremities.

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The veteran is service connected for 
cervical strain, at a disability rating of 20 percent, 
effective since separation from service on November 1, 1995; 
and lumbosacral strain with degenerative disc disease, at a 
current disability rating of 20 percent, also effective since 
separation.  The veteran is therefore eligible to claim 
service connection for a disability that is the result of his 
cervical and lumbosacral strains.  The veteran does not claim 
that the disability is the result of service directly.

The third requirement for establishing secondary service 
connection is medical evidence that the claimed disability is 
proximately due to or the result of the service-connected 
disease or injury.  

To fulfill the burden of proof for secondary service 
connection, the medical evidence must demonstrate that the 
current disability was at least as likely as not (a 50 
percent probability) caused by, or a result of, the service-
connected injury or disease.  

The service medical records (SMRs) include one complaint of a 
sore neck and pain radiating down the left arm in August 
1988, approximately two months after a motor vehicle accident 
which contributed to his service-connected disabilities.  The 
SMRs are otherwise silent for any complaints, diagnoses, or 
treatments for any neuropathies of the arms or legs.  There 
is therefore no basis for granting this claim on a direct 
basis.

The post-service medical records include many VA examinations 
of the veteran's neck and back problems, however, most of the 
examinations, overall, do not determine or indicate that the 
service-connected conditions caused the complaints of 
neuropathies of the arms and legs, providing limited evidence 
against this claim. 

During VA examinations for the neck and back disabilities in 
January 1996, November 1996, and August 1998, the veteran 
indicated no radiculopathy or neuropathy to the arms or legs.

Pursuant to the current claim, the veteran was afforded a VA 
examination in September 2004.  He complained of numbness and 
tingling in the arms and legs, noting that pain in the lower 
back travels to both legs but more so on the right.  He 
reported that neck pain traveled to both arms.  He stated 
that he had never received any diagnosis of peripheral 
neuropathy and claimed no functional impairment resulting 
from the neuropathy.

Upon physical examination, the veteran reported radiation of 
pain into his arms and legs on movement.  The examiner noted 
that there appeared to be nerve root involvement, although no 
cervical disk was found.  The nerve root involvement appeared 
to be both cervical and lumbar.  Upon neurological 
examination, the examiner's impression was neuralgia of the 
peripheral nerves, involving sensory nerves but no motor 
function involvement. 

The examiner opined that the veteran's complaints of 
peripheral neuropathy of the upper and lower extremities are 
at least as likely as not caused by or a result of injuries 
sustained in service.  When asked in an addendum why the 
examiner stated this opinion, the reply was "it began while 
he was in the military service".

The Board finds this opinion to be contradictory.  The 
examiner stated that the veteran's peripheral neuropathy of 
the arms and legs began in service, yet there is no medical 
evidence of complaints of peripheral neuropathy until the 
September 2004 VA examination, approximately nine years after 
separation from service.  Therefore, the examiner's opinion 
is entitled to limited probative weight, as it is based upon 
an inaccurate medical history.

The veteran was afforded another VA examination in December 
2006.  He complained of numbness in the left fingers, 
weakness and tingling in the arms, and pain and numbness in 
the left leg.  He noted that the parts of his body affected 
by nerve disease are the left fingers and the left inner 
thigh, with no functional impairment resulting from the 
condition.

Upon physical examination, there was evidence of radiating 
pain on movement into the left shoulder with no evidence of 
muscle spasm, as well as radiating pain on movement into the 
left inner thigh with muscle spasm.  The examiner found signs 
of intervertebral disc syndrome, with the most likely 
peripheral nerves being the median nerve and the sciatic 
nerve.  The examiner diagnosed intervertebral disc syndrome 
of the cervical and lumbar spine, with the subjective factors 
as pain and numbness, and the objective factors as abnormal 
exam and normal X-rays.

The RO found the December 2006 VA examination to be 
inadequate without confirmation through EMG testing or 
diagnostic confirmation to warrant a definitive diagnosis of 
intervertebral disk syndrome in the cervical spine.  The exam 
was returned for thorough neurological testing to enable 
definitive diagnoses and etiological relationships.

In April 2007, a VA medical opinion was issued based upon the 
December 2006 examination report, an April 2007 MRI of the 
cervical spine, EMG, and March 2007 nerve conduction studies.  
Based upon these results, the examiner diagnosed mild 
degenerative joint disease of the cervical spine, left carpal 
tunnel syndrome, mild sensory neuropathy of the left lower 
extremity, and mild degenerative lumbar spine.  Regarding the 
level of severity of the impairments, the opinion was that 
the degenerative joint disease of the cervical spine, sensory 
neuropathy of the left lower extremity, and degenerative 
joint disease of the lumbar spine are all mild, while the 
left carpal tunnel syndrome represented to be moderate based 
on nerve conductor study readings.

The examiner opined that the left carpal tunnel syndrome is 
less than likely related to the cervical spine condition, 
noting that the etiology of carpal tunnel syndrome is due to 
nerve compression at the level of the wrist and not at the 
cervical spine.  The examiner opined that the left lower 
extremity sensory neuropathy is less than likely related to 
the lumbar spine disorder since the EMG and nerve conduction 
test results did not represent evidence of radiculopathy.

The Board must find that this report is entitled to great 
probative weight and provides evidence against this claim, 
clearly finding no peripheral neuropathy of the right upper 
and lower extremities, and indicating that the peripheral 
neuropathy of the left upper and lower extremities are not 
secondary to the service-connected cervical strain or 
lumbosacral strain with degenerative disc disease.

Simply stated, the Board finds that the VA examinations, the 
post-service treatment records (overall), and the service 
records provide evidence against this claim.  There is no 
clear medical indication that the conditions are proximately 
due to or the result of the service-connected disabilities 
and sufficient highly probative evidence against such a 
finding.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities on a secondary 
basis.  In denying this claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in November 2006 that fully addressed 
all three notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in April 2007 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran showed actual knowledge regarding the requirements 
for a service connection claim, notably as he had gone 
through the process previously.  He submitted statements 
regarding the alleged connection between his peripheral 
neuropathy complaints and his service-connected disabilities, 
noting his personal research into the area regarding etiology 
of neurological disorders.  Therefore, the notice error did 
not affect the essential fairness of the adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records.  The appellant was afforded VA medical 
examinations in September 2004, December 2006, and April 
2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


